Title: From James Madison to João, Prince Regent of Portugal, ca. 5 May 1813
From: Madison, James
To: João, Prince Regent of Portugal


Letter not found. Ca. 5 May 1813. Described in James Monroe to Thomas Sumter, 6 May 1813 (DNA: RG 59, IM), as a “Letter of condolence” on the death of Prince Pedro Carlos de Borbón y Braganza, João’s “Nephew and Son in law.” Monroe enclosed a copy of the letter, requested that Sumter deliver it, and stated that the original had been “just sent to Mr. Rademaker, the Portuguese Chargé des Affaires at Philadelphia, to be forwarded” to the Prince Regent.
